Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               DETAILED ACTION

1.	This action is responsive to:  an original application filed on 26 November 2019.	
2.	Claims 1-20 are currently pending and claims 1, 11 and 15 are independent claims. 

      Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 26 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

             Priority

4.	No Priority claimed.
            Drawings

5.	The drawings filed on 26 November 2019 are accepted by the examiner. 

                Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent Application No. 16/695,869.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. . In both claims disclose secure execution based on encoded crypto key. And it is obvious to anyone in the art, time of invention that is to use of encoded crypto key to prevent execution of an unauthorized code.

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C §103(a) as being unpatentable over Kounavis et al. (US Publication No. 20200145199), hereinafter Kounavis and in view of Mansour et al. (US Publication No. 20160267280), hereinafter Mansour.  

In regard to claim 1:

wherein the wrapped key encodes a cryptographic key (Kounavis, ¶33).
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute (Kounavis, ¶181, 168).
Kounavis does not explicitly suggest, wherein the deriving consumes computing resources for a duration of time; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶53).
using the cryptographic key to access program data Kounavis, ¶58, Fig.3B). 
Kounavis does not explicitly suggest, and executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶52-53, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to obtain data of Kounavis with the computing time parameter disclosed in Mansour in order to  in order to have extra layer of security, stated by Mansour at para.20.

In regard to claim 2: 
wherein the processing device provides a trusted execution environment (TEE) and uses the trusted execution environment for the deriving of the cryptographic key and for storing the derived cryptographic key in the encrypted memory region (Kounavis, ¶26). 

claim 3:
wherein the encrypted memory region stores data that is encrypted and decrypted using cryptographic keys that are accessible to the processing device and are inaccessible to any processes executed by the processing device (Kounavis, ¶34).

In regard to claim 4:
wherein the encrypted memory region comprises an enclave that comprises data that is accessible to a virtual machine in a decrypted form and is inaccessible to a hypervisor in the decrypted form (Kounavis, ¶46). 

In regard to claim 5:
Kounavis does not explicitly suggest, wherein the executing the program data performs an action in response to determining the duration of time satisfies a predetermined threshold, wherein the threshold comprises a minimum threshold value or a maximum threshold value and the action comprises at least one of terminating the execution of the program data, providing a signal to an entity hosting the program data, or providing a signal to an entity providing the program data; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶37).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 1.

In regard to claim 6:
wherein the cryptographic attribute comprises a cryptographic attribute of a cryptographic key used to generate the wrapped key, wherein the cryptographic 

In regard to claim 7:
wherein deriving the cryptographic key comprises generating a plurality of candidate unwrapping keys in view of the cryptographic attribute (Kounavis, ¶98, 152). 

In regard to claim 8:
wherein the program data comprises executable data of at least one of a computer program, a virtual machine image, or a container image (Kounavis, ¶91, 108).

In regard to claim 9:
wherein the wrapped key and an encrypted version of the program data are packaged together (Kounavis, ¶142).

In regard to claim 10:
Kounavis does not explicitly suggest, wherein the duration of time for deriving the cryptographic key satisfies a predetermined threshold value and corresponds to a speed or capacity of the computing resources (Mansour, ¶35-36).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 1.

In regard to claim 11:

 access a wrapped key and a cryptographic attribute for the wrapped key from an encrypted memory region (Kounavis, ¶48, 26-27).
wherein the wrapped key encodes a cryptographic key (Kounavis, ¶33).
Kounavis does not explicitly suggest, derive the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶52-53, 83).
use the cryptographic key to access program data (Kounavis, ¶58, Fig.3B).
Kounavis does not explicitly suggest, and execute the program data, wherein the executed program data evaluates a condition related to the duration of time; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶51, 69-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to obtain data of Kounavis with the computing time parameter disclosed in Mansour in order to  in order to have extra layer of security, stated by Mansour at para.20.

In regard to claim 11:
wherein the processing device provides a trusted execution environment (TEE) and uses the trusted execution environment for the deriving of the cryptographic key and for storing the derived cryptographic key in the encrypted memory region (Kounavis, ¶26). 

claim 12:
wherein the encrypted memory region stores data that is encrypted and decrypted using cryptographic keys that are accessible to the processing device and are inaccessible to any processes executed by the processing device (Kounavis, ¶34).

In regard to claim 14:
wherein the encrypted memory region comprises an enclave that comprises data that is accessible to a virtual machine in a decrypted form and is inaccessible to a hypervisor in the decrypted form (Kounavis, ¶46).

In regard to claim 15:
receiving, from a computing device, a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key (Kounavis, ¶26-27, 33, 48).
storing the wrapped key and the cryptographic attribute in an encrypted memory region (Kounavis, ¶157). 
deriving the cryptographic key in view of the wrapped key and the cryptographic attribute (Kounavis, ¶168, 181).
Kounavis does not explicitly suggest, wherein the deriving consumes computing resources for a duration of time; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶53).
using the cryptographic key to access program data; and executing the program data (Kounavis, ¶58, FIG.3B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to obtain data of Kounavis with the computing time parameter disclosed in Mansour in order to  in order to have extra layer of security, stated by Mansour at para.20.

In regard to claim 16:
Kounavis does not explicitly suggest, wherein the computing device comprises a task scheduler and wherein the processing device receives a task comprising the wrapped key and the cryptographic attribute from the task scheduler; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶53).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 15.

In regard to claim 17:
wherein the processing device provides a trusted execution environment (TEE) and uses the trusted execution environment for the deriving of the cryptographic key and for storing the derived cryptographic key in the encrypted memory region (Kounavis, ¶26). 

In regard to claim 18:	


In regard to claim 19:
wherein the encrypted memory region comprises an enclave that comprises data that is accessible to a virtual machine in a decrypted form and is inaccessible to a hypervisor in the decrypted form (Kounavis, ¶46). 

In regard to claim 20:
Kounavis does not explicitly suggest, wherein the executing the program data performs an action in response to determining the duration of time does not satisfy a predetermined threshold, wherein the predetermined threshold comprises a minimum threshold value or a maximum threshold value and the action comprises terminating the execution of the program data, providing a signal to an entity hosting the program data, or providing a signal to an entity providing the program data; however in a same field of endeavor Mansour teaches this limitation (Mansour, ¶35-36, 53).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 15.

   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890